Citation Nr: 0937848	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chest condition.

2.  Entitlement to service connection for a right hand 
injury.

3.  Entitlement to service connection for a right shoulder 
injury.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
heart condition.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
nervous condition, claimed as depression, anxiety and stress.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 
1977.  He passed away in May 2009.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2004 and March 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the claims on appeal.

Prior to the Veteran's death, he testified at a personal 
hearing before the undersigned Acting Veterans Law Judge at 
the RO in April 2008.  A transcript of his testimony is 
associated with the claims file.  


FINDINGS OF FACT

Prior to issuing a decision on the merits of the Veteran's 
claims on appeal, the Board received notice that the Veteran 
died in May 2009, during the pendency of the appeal.  




CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to service connection for a chest condition.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to service connection for a right hand injury.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

3.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to service connection for a right shoulder 
injury.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008).

4.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of whether 
new and material evidence has been received to reopen a 
previously denied claim of service connection for a heart 
condition.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008).

5.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of whether 
new and material evidence has been received to reopen a 
previously denied claim of service connection for a nervous 
condition, claimed as depression, anxiety and stress.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should 


file a request for substitution with the VA regional office 
(RO) from which the claim originated (listed on the first 
page of this decision).  

ORDER

The appeal is dismissed.  




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


